Hall, Justice.
The defendant, who appears from the evidence to have been one of the most shameless of the class of depraved women to which it was shown she belonged, was found guilty by the municipal authorities of Milledgeville, and lightly punished for violating the ordinance of that city, that
“All women of disreputable character, commonly known as ’street walkers,’ who may be found standing or loitering about the streets or stores of this city at night, and who cannot prove that they are on unavoidable business, shall be arrested, . . . and on conviction shall be punished by fine or imprisonment,” etc.
She applied for a certiorari, which the judge refused to sanction, and to this refusal she excepted and brought the case here by writ of error for review.
1. We think that evidence of the general character of this woman was admissible, her character being the main question in issue (Code, §3757; 57 Oa., 390), but besides this evidence, there was direct and positive testimony of her open lewdness and unchaste conduct. She was found loitering about the streets and stores of the city after dark, and utterly failed to show that she was there upon any necessary occasion, although she had ample opportunity to do so, if such had been the fact. There was sufficient evidence to warrant her conviction, and the judge did not abuse his discretion in refusing to interfere with it.
2. She was first tried before the mayor, anfi from his decision appealed to the council. On her trial before that body, the mayor did not preside, but he aided in the pros-*519edition by bringing forward the evidence, examining witnesses, etc ; to this exception is taken. He is the chief executive officer of the municipality, and is under obligation to see to the enforcement of its ordinances. There is no improprief y in his acting in the manner complained of. It is not only his right, but his duty, to see that the laws of the city are enforced against violators of the same.
3. We do not appreciate the force of the objection that this ordinance is violative of those clauses of the constitution which it is alleged inhibit “ class legislation.” No such provisions have been pointed out, and we are unable to find them. It is the right, as well as the duty, of these municipal corporations to make and enforce regulations for the observance of public decency, as well as for the preservation of the good order, peace and health of the community. Such powers are necessarily incident to the object of their being; they are involved in the very idea of police regulations. Dill. Mun. Corp., 393. Gould this constitutional objection be entertained, it would sweep from our statute book all the laws against bawdy houses, gaming, thefts, lewdness, tippling, and almost every other species of offense that can be imagined. It is true we have no statute against “ night walking,” but such practices were inhibited by the common law (Wharton Grim. L., 441), and tend strongly to vagrancy, lewdness and other offenses of that character which are inhibited by our Code. If such a provision was found on our statute book, this municipality could not exercise it. Its absence from the penal Code justifies its exercise by the city authorities. 69 Ga., 503.
4. There is nothing in the other exceptions requiring notice. They are not in such a shape as enables the court to pass upon them. Independent of the objection that the certiorari was not presented for the sanction of the judge within the time prescribed by law, upon which we express no opinion, we find nothing in the case calling *520upon us to reverse this decision. The proceedings of the council of Milledgeville are fully vindicated by the facts disclosed by this record.
Judgment affirmed.